Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128163                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 128163
                                                                    COA: 259512
                                                                    Lenawee CC: 02-010562-FC
  DARREL EUGENE PICKFORD, JR.,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 18, 2005
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 13, 2005                    _________________________________________
           s1006                                                               Clerk